Citation Nr: 1022720	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-40 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected fascial injury of the 
cervical spine (hereinafter "cervical spine").

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Marine Corps League






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to 
December 2002.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision 
prepared by the RO in St. Louis, Missouri, for the RO in 
North Little Rock.  

In pertinent part, the RO awarded service connected for the 
cervical spine and assigned an initial 10 percent rating from 
January 2004.  The same decision also denied service 
connection for a left knee disorder.  

In June 2007, the Board affirmed the denial for a left knee 
disorder.  As such, the claim no longer remains in appellate 
status.  The claim pertaining to the cervical spine was 
remanded by the Board in June 2007 and October 2008.

The Board notes that during the pendency of the appeal, the 
RO awarded an increased 20 percent rating effective from 
January 2004 for the cervical spine.  As less than the 
maximum available evaluation was assigned and the Veteran has 
not withdrawn his appeal, the claim remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran presented testimony before the Board in July 
2007. The transcript has been associated with the claims 
folder.

Because the Veteran is challenging the initial rating 
assigned for the service-connected cervical spine and he 
raises assertions that he is unemployable because of his 
service-connected cervical spine, the determination as to 
whether he is entitled to TDIU, including the effective date 
for that award, is part and parcel of the determination of 
the initial rating for the cervical spine claim.  Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  

While the Board has jurisdiction over this matter, the claim 
for TDIU is addressed in the Remand portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The service-connected cervical spine disability currently 
is not productive of: incapacitating episodes of 
intervertebral disc syndrome as defined, but is manifested by 
a functional loss due to pain that more nearly approximates 
that of forward flexion of the cervical spine restricted to 
15 degrees or less.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for the 
service-connected cervical spine disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Codes 5235-5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

The Veteran's claim on appeal arises from his disagreement 
with the initial disability evaluation assigned following the 
grant of service connection for the cervical spine.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

However, pursuant to Board Remand, VA complied with 
notification responsibilities in regards to the Veteran's 
claim for a higher initial rating in correspondence sent to 
the Veteran in December 2008.  

This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  Notice 
pursuant to the Dingess decision was included in this letter.  

The matter was readjudicated in the December 2009 
supplemental statement of the case (SSOC) and rating 
decision, wherein an increased 20 percent rating was assigned 
effective from the original grant of service connection.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service private and 
VA medical records, reports of VA examination, and the 
transcript from the July 2007 Board hearing.  

The Veteran in this regard has not identified any other 
evidence which has not been obtained with respect to the 
claim decided in the instant decision.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such defect is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
apply, the higher of the two should be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's disability.  Schafrath, 1 Vet. 
App. at 594.  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

III.  Analysis

Historically, service connection was awarded for the cervical 
spine in a January 2005 rating decision.  An initial 10 
percent evaluation was assigned effective in January 2004.  

The Veteran appealed the decision that assigned the initial 
10 percent rating, and the Board will now consider whether a 
higher evaluation is warranted for the psychiatric disability 
at any stage since the effective date of service connection.  
See Fenderson v. West, 12 Vet. App 119 (1999).  

The Board notes that in December 2009, the RO assigned an 
increased 20 percent rating from the original grant of 
service connection.  As less than the maximum available was 
assigned, his claim remains in appellate status.  AB, supra.

At the outset, the Board would note that effective September 
26, 2003, revisions were made to the VA rating schedule, 
which established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  The Veteran filed his original claim for 
benefits in January 2004.  Thus, only the regulations 
effective September 26, 2003, apply to this claim.

The Veteran's cervical spine has been assigned an initial 20 
percent rating under the General Rating Formula for Diseases 
and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  
38 C.F.R. § 4.71a (2009).  

Under Diagnostic Code 5237, cervical strain, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is assigned a 20 percent 
rating for disability manifested by the following: forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  Id.

An increased rating to 40 percent is warranted when a back 
disability is manifested by the following criteria: 
unfavorable ankylosis of the entire cervical spine; forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent is assigned 
for unfavorable ankylosis of the entire spine.  Id.  

Aside from the General Rating Formula For Diseases and 
Injuries of the Spine, there are other provisions for rating 
disability of the spine when certain manifestations are 
present.   These include incapacitating episodes and 
neurological problems.  

While radiographic reports dated between 2006 and 2008 show 
neural formania stenosis, at no time has there been evidence 
of incapacitating episodes of intervertebral disc syndrome as 
defined by the statute to warrant a higher rating under 
Diagnostic Code 5243.  Id.  

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the cervical spine under the 
diagnostic codes pertinent to rating neurological disorders.  
There were, however, no diagnosed neurological disabilities 
associated with the cervical spine.  38 C.F.R. § 4.124a.     

Notably, an April 2006 electromyograph (EMG) study was 
negative for radiculopathy.  A July 2008 magnetic resonance 
imaging (MRI) study dated in July 2008 found no focal nerve 
root impingement.  

Finally, the Veteran denied radiculopathy upon VA examination 
in November 2009 and there were no neurologic abnormalities.  
Thus, the Board shall consider the Veteran's service 
connected disability under the orthopedic diagnostic codes 
(under the General Rating Formula For Diseases and Injuries 
of the Spine) only.  

Having carefully considered the Veteran's claim in light of 
the evidence of record, as well as the applicable law and 
regulation, the Board finds that the service-connected 
cervical spine disability picture more nearly resembles the 
criteria warranting an increased rating of 30 percent for the 
period of the appeal.  38 C.F.R. § 4.7; See Fenderson, 12 
Vet. App. at 126. 

In this regard,  upon VA examination in November 2004, the 
Veteran endorsed neck pain and an audible popping when he 
circumducts or turns his head.  He also reported stiffness 
with moderate activity.  

The examination showed the Veteran's gait and stance to be 
normal.  He moved his shoulder girdle well.  The range of 
motion was normal as follows: right rotation 60 degrees; left 
rotation 60 degrees; extension 45 degrees; forward flexion 60 
degrees; and lateral flexion 30 degrees.  There were 
complaints of neck pain with lateral flexion.  There were no 
muscle spasms, but a cracking noise was heard when the 
Veteran did a circumduction motion of the neck.  

The VA outpatient treatment records dated between 2004 and 
2008 note continued complaints of pain.  The Veteran was 
treated with acupuncture, cervical medial branch block, 
physical therapy, pain medication, and muscle relaxers.  
Range of motion was considered full in October 2004.  

An August 2008 letter from Dr. AA-H noted complaints of neck 
pain.  Upon VA examination in November 2009, the Veteran 
denied radiculopathy, though indicated he had occasional hand 
numbness, which went away when he raised his arm.  He 
endorsed neck pain, stiffness, and discomfort.  There was no 
atrophy or deformity on examination.  

The Veteran had forward flexion to 20 degrees, with pain 
noted during each of the three repetitions.  The Veteran was 
able to extend to 20 degrees, with pain.  Rotation was 30 
degrees to the right and left, without discomfort.  There was 
some spasm, but no tenderness.  It appears lateral flexion 
was 15 degrees bilaterally, with pain only on one side.  
Spasm was noted on x-ray study.  Pain was said to be the 
major limiting factor; however, repetitive testing did not 
show any change in activity, degree of motion, or pain.  

In light of the Veteran's credible complaints of pain 
experienced in his cervical spine, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

There was no evidence of fatigue, lack of endurance, 
weakness, or incoordination of the cervical spine at any 
time.  While the VA examiners noted pain during range of 
motion studies, there was no additional loss of range of 
motion upon repetitive use.  

In sum, a rating for the cervical spine disability of 30 
percent, to include "staged" ratings, is warranted as the 
evidence equates with a disability picture manifested by a 
functional loss due to pain with forward flexion of the 
cervical spine limited to 15 degrees or less.  38 C.F.R. 
§ 4.71a; See Fenderson, 12 Vet. App. at 126. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected cervical spine disability is so exceptional 
or unusual as to warrant the assignment of a higher rating on 
an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization). 

In this case, the service-connected cervical spine disability 
has not caused frequent periods of hospitalization.  There is 
no objective evidence that this disability alone has caused 
marked interference with employment.  A review of the record 
shows the Veteran was employed up until three weeks prior to 
his examination in November 2009.  Employment information 
received in April 2010 simply shows the Veteran quit his job 
in 2006 as a painter of aircraft for other employment.  

There is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Moreover, 
the schedular criteria, in general, are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An increased initial evaluation of 30 percent for the 
service-connected cervical spine disability is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.


REMAND

In April 2010, the Veteran raised the issue of a TDIU rating.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a veteran submits evidence of medical disability 
and additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  

The Court has held that, when evidence of unemployability is 
presented in cases such as this, the issue of whether TDIU 
will be assigned should be handled during the determination 
of the initial disability rating assigned at the time 
disabilities are determined to be service connected.  See 
Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for 
TDIU.  Id. at 451. 

The Board has determined that further action by the RO is 
necessary prior to disposition of the claim.  Therefore, this 
aspect of the Veteran's initial claim for compensation 
benefits should be addressed on remand.  

That is, the AOJ should address whether TDIU rating is 
warranted either on a schedular or extraschedular basis.  
With regard to whether TDIU is warranted on an extraschedular 
basis, the RO would have to refer the matter to the Director 
of Compensation and Pension.  38 C.F.R. § 4.16(b).

As this matter is being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the Veteran with notice that meets all due process 
requirements, including those addressed by recent cases from 
the Court.  

Accordingly, this remaining matter is REMANDED the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) are fully 
complied with and satisfied, with respect 
to whether the Veteran is entitled to 
TDIU. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  After the notice above has been 
provided and after undertaking any other 
development deemed appropriate, to 
include ordering a VA examination, the RO 
should then adjudicate the claim for a 
TDIU rating in light of all the evidence 
of record.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
with a fully responsive Supplement 
Statement of the Case and afforded with a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


